Title: To George Washington from Brigadier General Anthony Wayne, 23 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp second River [N.J.]23d Decr 1779. 8 OClock P.M.
          Dear General
        
        The intelligence that Colo. Butler brings from Amboy which place he left at 12 OClock this day is, that 137 sail of shipping lay at Anchor in sandy Hook Bay at 8 OClock this morning. That between that and the hour he left it 102 sail had weighed Anchor and gone out to sea—among which was a large Man of War with a Flag at her fore topmast head, thought to be Admiral Arbuthnot—that 35 sail of large ships yet remained in the Bay, the cheif part of which had been there several days with their topmasts struck—that they were all hoisted this morning and ready for sailing—that many of them appeared vessels of force—one, said to be Sir Geo: Collier’s had a broad pendant at the main topmast head—that the fleet steered Eastward—and that before they broke ground a large ship arrived from sea and stood up the narrows.
        In addition to this Capt. Gibbons, who has just returned from paulus Hook, says, that he counted 28 sail of very large ships falling thro’ the narrows between the hours of two and three OClock this Afternoon.
        The probability therefore is, that the 102 sail mentioned by Colo. Butler formed the first division under Admiral Arbuthnot and that the 28 sail with the 35 sail of ships at the Hook, which may probably be joined by some more, form the second division (or the Cork fleet) under Sir George Collier.
        I have no account as yet of what troops are on board, but expect every hour to be informed. Two prisoners report that 10,000 Men have sailed. I am Yr Excellency’s most obt and very humble Servt
        
          Anthy Wayne
        
      